   4:20-cr-03051-JMG-CRZ Doc # 34 Filed: 09/30/20 Page 1 of 2 - Page ID # 66




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3051

      vs.
                                                            ORDER
JESSE ALCANTAR,

                  Defendant.


        Defendant has orally moved to continue the pretiral motion deadline and
trial, (Filing No. 33), because Defendant needs additional time to investigate this
case and prepare for trial. The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 33), is granted.


      2)    Pretrial motions and briefs shall be filed on or before October 19,
            2020.

      3)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, United States District Judge, in Courtroom 1, 100
            Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
            at 9:00 a.m. on November 30, 2020, or as soon thereafter as the
            case may be called, for a duration of three (3) trial days. Jury
            selection will be held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between September 18, 2020 and October 19,
            2020, shall be deemed excludable time in any computation of time
            under the requirements of the Speedy Trial Act, because although
            counsel have been duly diligent, additional time is needed to
            adequately prepare this case for trial and failing to grant additional
            time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1)
4:20-cr-03051-JMG-CRZ Doc # 34 Filed: 09/30/20 Page 2 of 2 - Page ID # 67




         & (h)(7). Failing to timely object to this order as provided under this
         court’s local rules will be deemed a waiver of any right to later claim
         the time should not have been excluded under the Speedy Trial Act.

   September 30, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
